361 F.2d 528
Henry G. BARTSCH, d/b/a Airport Dispatching Service, Petitioner,v.WASHINGTON METROPOLITAN AREA TRANSIT COMMISSION, Respondent, Airport Transport, Inc., Intervenor.
No. 18093.
United States Court of Appeals District of Columbia Circuit.
Argued November 27, 1964.
Decided February 25, 1965.

Mr. Jack H. Olender, Washington, D. C., for petitioner. Mr. Henry G. Bartsch, Washington, D. C., petitioner, was also allowed to argue pro se.
Mr. Russell W. Cunningham, Arlington, Va., for respondent.
Mr. L. C. Major, Jr., Washington, D. C., for intervenor.
On Petition for Review of Order of the Washington Metropolitan Area Transit Commission.
Before PRETTYMAN, Senior Circuit Judge, and BURGER and WRIGHT, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came on to be heard on the record from the Washington Metropolitan Area Transit Commission, and was argued by counsel.


2
On consideration whereof, it is ordered and adjudged by this court that the order of the Washington Metropolitan Area Transit Commission on review herein is affirmed.